PER CURIAM.
Complaining that his trial counsel did not honor a timely request that a notice of appeal be filed, James Spencer petitions this court for a belated appeal. An eviden-tiary hearing was conducted before a special master, who has found that Spencer did request an appeal in a timely fashion, and thus recommends that his petition for belated appeal be granted. The state has not opposed this recommendation. Accordingly, the petition for belated appeal of the judgment and sentence rendered on December 21, 1999, in Escambia County Circuit Court case number 99-691-CFA-01, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
MINER, WOLF and DAVIS, JJ., concur.